PER CURIAM:
Marcus Antoine Wilson appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2012) complaint and denying his Fed.R.Civ.P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wilson v. Kolinski, No. 1:14-cv-00005FDW, 2014 WL 546692 (W.D.N.C. Feb. 10, 2014; Mar. 18, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.